J-S02016-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ANDRE MELTON                               :
                                               :
                       Appellant               :   No. 1127 EDA 2020


         Appeal from the Judgment of Sentence Entered March 4, 2020,
             in the Court of Common Pleas of Philadelphia County,
             Criminal Division at No(s): CP-51-CR-0001908-2017.

BEFORE: BENDER, P.J.E., KUNSELMAN, J., and NICHOLS, J.

MEMORANDUM BY KUNSELMAN, J.:                              Filed: April 22, 2021

        Andre Melton appeals the judgment of sentence imposed following his

convictions for carrying a firearm without a license and carrying a firearm on

the public streets of Philadelphia without a license.1 We affirm.

        The relevant factual and procedural history can be summarized as

follows.   On the evening of February 14, 2017, Philadelphia police officers

were conducting a routine traffic patrol when they encountered a blue BMW

driving in a high crime area known for frequent gun-point robberies and

vehicle thefts. The officers checked the subject vehicle’s license plate with

the Pennsylvania Department of Motor Vehicles (“DMV”) but received no

information regarding the vehicle or its owner. The vehicle did not have any


____________________________________________


1   See 18 Pa.C.S.A. §§ 6106(a)(1), 6108.
J-S02016-21


temporary registration tags. The officers followed the vehicle for a few blocks

and observed no violations of the Vehicle Code. However, they decided to

initiate a traffic stop to investigate the lack of proper registration, given the

frequency of stolen vehicles in the area.

      The vehicle had three occupants, and Melton was seated in the front

passenger seat.     The officers approached the vehicle, with Officer John

Godlewski approaching on the passenger side of the vehicle, and his partner

approaching on the driver’s side of the vehicle. As he approached, Officer

Godlewski observed Melton reach down between his legs and then sit upright

again.   When Officer Godlewski shined his flashlight into the vehicle, he

observed a handgun on the floor of the vehicle between Melton’s feet, halfway

under his seat. Melton was arrested and charged with the above-referenced

firearm offenses.

      Melton filed a motion to suppress the firearm on the basis that the

officers lacked reasonable suspicion to stop the vehicle.           Following a

suppression hearing, the trial court determined that the officers had

reasonable suspicion to stop the vehicle to check its registration status, given

the lack of DMV information and the frequency of stolen vehicles in the area.

On this basis, the trial court denied suppression. The matter proceeded to a

non-jury trial, after which the court found Melton guilty of both firearm




                                      -2-
J-S02016-21


offenses.2 Melton filed a post-verdict motion which the trial court denied. On

March 4, 2020, the trial court sentenced Melton to one to two years in prison

on each count, to be served concurrently.        Melton filed a timely notice of

appeal, and both he and the trial court complied with Pa.R.A.P. 1925.

       Melton raises the following issues for our review:

       1. The trial court erred when it denied the motion to suppress
          which argued that the police officers lacked the requisite level
          of probable cause or reasonable suspicion to stop, detain and
          question [Melton].

       2. The evidence was lacking (both in weight and sufficiency) to
          attribute [Melton’s] constructive possession of the firearm
          which was recovered by the police in a car with multiple people
          present. Specifically, [Melton] was in a car which was not
          registered to him, the gun was found in a common area of the
          car and there were two other men in the car who could have
          accessed the gun.

Melton’s Brief at 5.

       Melton’s first issue challenges the trial court’s denial of Melton’s motion

to suppress the firearm. On appeal from the denial of a suppression motion:

              Our standard of review . . . is whether the record supports
       the trial court’s factual findings and whether the legal conclusions
       drawn therefrom are free from error. Our scope of review is
       limited; we may consider only the evidence of the prosecution and
       so much of the evidence for the defense as remains
       uncontradicted when read in the context of the record as a whole.
       Where the record supports the findings of the suppression court,
       we are bound by those facts and may reverse only if the court
       erred in reaching its legal conclusions based upon the facts.



____________________________________________


2 The trial was conducted by a different judge than the judge who conducted
the conducted the suppression hearing.

                                           -3-
J-S02016-21


Commonwealth v. Galendez, 27 A.3d 1042, 1045 (Pa. Super. 2011) (en

banc) (citation omitted).     Additionally, “appellate courts are limited to

reviewing only the evidence presented at the suppression hearing when

examining a ruling on a pretrial motion to suppress.”       Commonwealth v.

Bush, 166 A.3d 1278, 1281-82 (Pa. Super. 2017) (citation omitted). “It is

within the suppression court’s sole province as factfinder to pass on the

credibility of witnesses and the weight to be given their testimony.” Id. at

1282 (citation omitted).

      “The issue of what quantum of cause a police officer must possess in

order to conduct a vehicle stop based on a possible violation of the [Vehicle

Code] is a question of law, over which our scope of review is plenary and our

standard of review is de novo.” Commonwealth v. Holmes, 14 A.3d 89, 94

(Pa. 2011) (citation omitted).

      A police officer’s statutory authority to stop a motor vehicle is codified

in Section 6308(b) of the Vehicle Code, which provides:

             Whenever a police officer is engaged in a systematic
      program of checking vehicles or drivers or has reasonable
      suspicion that a violation of this title is occurring or has occurred,
      he may stop a vehicle, upon request or signal, for the purpose of
      checking the vehicle’s registration, proof of financial
      responsibility, vehicle identification number or engine number or
      the driver’s license, or to secure such other information as the
      officer may reasonably believe to be necessary to enforce the
      provisions of this title.

75 Pa.C.S.A. § 6308(b).




                                      -4-
J-S02016-21


       The Vehicle Code further provides that, “no person shall drive or move

and no owner shall knowingly permit to be driven or moved upon any highway

any vehicle which is not registered in this Commonwealth.” 75 Pa.C.S.A. §

1301(a).

       Where, as here, a violation is suspected, but a stop is necessary to

further investigate whether a violation has occurred, an officer need only

possess reasonable suspicion to make the stop. Commonwealth v. Salter,

121 A.3d 987, 993 (Pa. Super. 2015).3 Reasonable suspicion is a relatively

low standard and depends on the information possessed by police and its

degree of reliability based upon the totality of the circumstances.          See

Commonwealth v. Brown, 996 A.2d 473, 477 (Pa. 2010). In order to justify

the stop, an officer must be able to point to specific and articulable facts which

led him to reasonably suspect a violation of the Vehicle Code. See Holmes,

14 A.3d at 95. The standard for assessing whether a given set of observations

constitutes reasonable suspicion is an objective one. See id.

       Melton argues that police lacked reasonable suspicion to stop the

vehicle.    Melton points out that the officers observed no Vehicle Code

violations, and had no specific information about the vehicle or the occupants

that would justify pulling it over. Melton asserts that, while the area may be



____________________________________________


3If, on the other hand, it is not necessary to stop the vehicle to establish that
a violation of the Vehicle Code has occurred, an officer must possess probable
cause to stop the vehicle. See Salter, 121 A.3d at 993.

                                           -5-
J-S02016-21


known for stolen vehicles, the police admitted that they had no reports for

stolen cars on that specific night. Therefore, Melton argues, the only reason

to justify the stop was that no information came back for the vehicle from the

DMV. Melton claims that this is not an indication that the vehicle was stolen

or that any criminal activity was afoot so as to justify the traffic stop.

      The trial court considered Melton’s suppression challenge and concluded

that it lacked merit. The court reasoned:

            Here, . . . [o]fficers . . . were patrolling an area with a high
      incidence of stolen vehicles. They observed the vehicle which
      [Melton] occupied, conducted a routine registration check with the
      DMV, and received no information about the vehicle’s registration
      or owner.

             [These] facts gave the officers a reasonable suspicion that
      a violation of the [Vehicle Code], or possibly a stolen vehicle
      situation, was afoot. The [Vehicle Code] makes it unlawful to
      “drive or move . . . upon any highway any vehicle which is not
      registered in this Commonwealth unless the vehicle is exempt
      from registration.” 75 Pa.C.S.A. § 1301(a). After the DMV check
      yielded no vehicle registration information, the officers had a
      reasonable suspicion that a [Vehicle Code] violation was
      occurring, and/or that possibly someone was driving the vehicle
      without the owner’s permission. Only by stopping the vehicle
      could the officers resolve their suspicions.

Trial Court Opinion, 8/13/20, at 8 (emphasis and citations to the record

omitted).

      Here, the suppression record supports the trial court’s factual findings.

Officer Godlewski testified that, at the time of the stop, the officers were

conducting a routine traffic patrol in an area known for frequent vehicle thefts.

See N.T., 10/20/17, at 6-10. Melton was riding in the vehicle the officers


                                      -6-
J-S02016-21


observed in this area. Id. When the officers ran the license plate through the

DMV database, they received no registration information on the vehicle. Id.

at 9-10. The vehicle had no temporary registration tags. Id. Consequently,

the officers possessed specific and articulable facts leading to the conclusion

that an offense may have been taking place in front of them—specifically, that

the vehicle being operated on the Pennsylvania road was either not registered

in Pennsylvania or stolen. As such, the totality of the circumstances, viewed

from the standpoint of an objectively reasonable police officer, supported a

reasonable belief that a violation of the Vehicle Code was taking place. Thus,

the stop to investigate was justified and Melton’s first issue warrants no relief.

       In his second issue, Melton contends both that the evidence was

insufficient to establish his guilt and that the verdicts of guilt were against the

weight of the evidence. These are distinctly different legal issues which we

must address separately.4

       We first address Melton’s sufficiency challenge. In reviewing a challenge

to the sufficiency of the evidence, our standard of review is as follows:

             As a general matter, our standard of review of sufficiency
       claims requires that we evaluate the record in the light most
       favorable to the verdict winner giving the prosecution the benefit
       of all reasonable inferences to be drawn from the evidence.
       Evidence will be deemed sufficient to support the verdict when it
       establishes each material element of the crime charged and the
       commission thereof by the accused, beyond a reasonable doubt.
____________________________________________


4 We note that Melton should have identified and discussed these issues
separately in his statement of questions presented and in the argument
section of his brief. See Pa.R.A.P. 2116, 2119.

                                           -7-
J-S02016-21


      Nevertheless, the Commonwealth need not establish guilt to a
      mathematical certainty. Any doubt about the defendant’s guilt is
      to be resolved by the fact finder unless the evidence is so weak
      and inconclusive that, as a matter of law, no probability of fact
      can be drawn from the combined circumstances.

            The Commonwealth may sustain its burden by means of
      wholly circumstantial evidence. Accordingly, [t]he fact that the
      evidence establishing a defendant’s participation in a crime is
      circumstantial does not preclude a conviction where the evidence
      coupled with the reasonable inferences drawn therefrom
      overcomes the presumption of innocence. Significantly, we may
      not substitute our judgment for that of the fact finder; thus, so
      long as the evidence adduced, accepted in the light most favorable
      to the Commonwealth, demonstrates the respective elements of
      a defendant’s crimes beyond a reasonable doubt, the appellant’s
      convictions will be upheld.

Commonwealth v. Franklin, 69 A.3d 719, 722-23 (Pa. Super. 2013)

(internal quotations and citations omitted). Importantly, “the [fact-finder],

which passes upon the weight and credibility of each witness’s testimony, is

free to believe all, part, or none of the evidence.”      Commonwealth v.

Ramtahal, 33 A.3d 602, 607 (Pa. 2011).

      A person commits the offense of firearms not to be carried without a

license when he or she “carries a firearm in any vehicle . . . without a valid

and lawfully issued license under this chapter . . ..” 18 Pa.C.S.A. § 6106.

Further, a person commits the offense of carrying firearms on public streets

or public property in Philadelphia when he or she “carr[ies] a firearm, rifle or

shotgun at any time upon the public streets or upon any public property”

without a license to carry a firearm or an exemption from such licensing. Id.

§ 6108.


                                     -8-
J-S02016-21


      Possession of a firearm is an essential element of both of these offenses.

The Commonwealth may prove this element not only by evidence that the

defendant actually possessed the firearm, but also by evidence sufficient to

show that the defendant constructively possessed the firearm.               See

Commonwealth v. McClellan, 178 A.3d 874, 878-79 (Pa. Super. 2018).

Constructive possession is an inference arising from a set of facts that

possession of the contraband was more likely than not. Commonwealth v.

Mudrick, 507 A.2d 1212, 1213 (Pa. 1986).          With respect to constructive

possession, this Court has explained:

             When contraband is not found on the defendant’s person,
      the Commonwealth must establish “constructive possession,” that
      is, the power to control the contraband and the intent to exercise
      that control. The fact that another person may also have control
      and access does not eliminate the defendant’s constructive
      possession. . . . As with any other element of a crime,
      constructive possession may be proven by circumstantial
      evidence. The requisite knowledge and intent may be inferred
      from the totality of the circumstances.

McClellan, 178 A.3d 878 (internal citations omitted).

      Evidence that the defendant has been in a vehicle where a firearm is

found is not sufficient by itself to prove constructive possession if the firearm

is in a location over which the defendant lacks control or there is no evidence

that the defendant knew that the firearm was there.        Commonwealth v.

Armstead, 305 A.2d 1, 2 (Pa. 1973). However, constructive possession may

be found in one or more actors if they are occupant of the same vehicle and




                                      -9-
J-S02016-21


the item at issue is located is an area of joint control and equal access. See

Commonwealth v. Johnson, 26 A.3d 1078, 1094 (Pa. 2011).

      Melton argues that the prosecution was unable to prove that he had

exclusive control over the firearm. Melton claims that he was one of three

individuals in the vehicle, and he was neither the driver nor the owner of the

vehicle. While Melton concedes that he was observed making movements in

the area where the firearm was recovered, he argues that there was no

additional evidence that linked the gun to him or demonstrated that he

exercised control over the weapon. According to Melton, the main factors in

determining that he possessed the firearm were his movements and close

proximity to the gun. Melton maintains that these factors alone do not provide

proof beyond a reasonable doubt that he possessed the firearm. He claims it

was equally likely that, upon being pulled over by police, the driver of the

vehicle told Melton that he had a gun hidden under the front passenger seat

and asked Melton to make sure it was hidden, or the individual in the back

seat of the vehicle slid the gun under Melton’s seat.

      Melton suggests that the Commonwealth must prove some additional

factor linking him to the firearm, such as finding the firearm within his personal

effects or in a place where only he had access, or observing him acting

suspiciously before or during the arrest. Melton maintains that none of these

factors are present in the instant case. While he concedes that the gun was

found in plain view, he points out that this was not his car and all three men


                                     - 10 -
J-S02016-21


had access to the area of the car where the gun was found. Melton further

argues that the driver of the vehicle had access to the car long before he did,

and there was no evidence to show how long the gun had been inside that

vehicle.

      The trial court considered Melton’s sufficiency challenge and determined

that the evidence was sufficient to establish that he constructively possessed

the firearm. The trial court reasoned:

            The evidence at trial established that [Melton] was the front-
      seat passenger in a vehicle containing two other occupants,
      including the driver. After pulling over the vehicle for a possible
      [Vehicle Code] violation, Officer Godlewski exited the patrol car
      and approached the passenger side of the vehicle. While walking
      toward the vehicle, Officer Godlewski observed [Melton] duck
      down and reach between his legs. When Officer Godlewski
      reached the side of the vehicle, he shined his flashlight inside and
      observed a black handgun “on the floor in between [Melton’s] legs
      “about halfway under the seat and within reaching distance.”
      (N.T. 6/20/19, at pgs. 12-14, 20).

Trial Court Opinion, 8/13/20, at 10.

      Here,   viewing   the   record   in   the   light   most   favorable   to   the

Commonwealth, as verdict winner, and giving the prosecution the benefit of

all reasonable inferences, we conclude that there was sufficient circumstantial

evidence for the trial court as trier of fact to find that Melton constructively

possessed the firearm between his feet. The approaching officer observed

Melton, who was sitting in the front passenger seat of the vehicle, reach down

under his seat and then sit upright again. See N.T., 6/20/19, at 12. When

the officer shined a flashlight on the area below Melton’s seat, he observed a


                                       - 11 -
J-S02016-21


firearm between Melton’s legs, partially under his seat. See id. This evidence,

without more, was sufficient to support an inference that Melton had the power

to control and the intent to exercise control over the firearm; this was

sufficient   to   prove   constructive     possession   of   the   firearm.   See

Commonwealth v. Bergen, 142 A.3d 847, 852 (Pa. Super. 2016) (holding

that, where appellant was in the front passenger seat of a vehicle, and

observed bending forward, the jury could reasonably infer that appellant had

access to and control over the area beneath the front passenger seat where

the firearm was found).

      The fact that Melton was not the owner of the vehicle, or that the firearm

may have been owned by another passenger in the vehicle did not render the

evidence insufficient to prove Melton’s constructive possession of the firearm,

because more than one person may have constructive possession of an item

at the same time. See Johnson, 26 A.3d at 1094 (recognizing that one or

more individuals may be deemed to have constructive possession of

contraband where the item is in an area of joint control and equal access);

see also Commonwealth v. Haskins, 677 A.2d 328, 330 (Pa. Super. 1996)

(holding that the fact that another person may also may have control and

access does not eliminate the defendant’s constructive possession, as two




                                         - 12 -
J-S02016-21


actors may have joint control and equal access and thus both may

constructively possess contraband).5

       Here, the gun was found directly under the seat in which Melton was

sitting as if placed there by Melton. While there were two other individuals in

the car, neither had as much access to the gun as did Melton.                See

Commonwealth v. Stembridge, 579 A.2d 901, 905 (Pa. Super. 1990)

(finding constructive possession established where the “[a]ppellant’s access

to and control over the area in which the contraband was found was greater

than that of the driver and other passenger”); see also Commonwealth v.

Cruz Ortega, 539 A.2d 849 (Pa. Super. 1988) (affirming appellant’s

conviction of possession of contraband where police observed appellant, who

was sitting in the front passenger’s seat, leaning over his seat under which

contraband was thereafter found).

       In short, the totality of the circumstances supports the contention that

Melton was aware of the firearm and more likely than not that he had the



____________________________________________


5 Melton’s reliance on Commonwealth v. Boatwright, 453 A.2d 1058 (Pa.
Super. 1982), is unavailing. In Boatwright, officers approached a vehicle in
response to a call regarding suspicious men. The officers observed appellant
in the front passenger seat of the vehicle. Appellant moved towards his left
rear, at which time officers ordered him out of the car. A gun was visible on
the left rear floor of the vehicle. This Court reversed appellant’s conviction for
possession of the firearm, finding that appellant’s mere presence at the scene
and leftward movement were insufficient to prove constructive possession. In
the instant case, however, Melton was seated in the front passenger seat at
the time the gun was discovered, and the gun was located directly between
his feet, within easy reach. Thus, Boatwright is factually distinguishable.

                                          - 13 -
J-S02016-21


ability and intention to control it. Because the evidence was sufficient to prove

that Melton constructively possessed the firearm and Melton does not dispute

the other elements of the firearm offenses for which he was found guilty, his

sufficiency challenge merits no relief.

      We turn next to Melton’s weight challenge. Our standard of review of a

challenge to the weight of the evidence is well-settled:

             Appellate review of a weight claim is a review of the exercise
      of discretion, not of the underlying question of whether the verdict
      is against the weight of the evidence. Because the trial judge has
      had the opportunity to hear and see the evidence presented, an
      appellate court will give the gravest consideration to the findings
      and reasons advanced by the trial judge when reviewing a trial
      court’s determination that the verdict is against the weight of the
      evidence. One of the least assailable reasons for granting or
      denying a new trial is the lower court’s conviction that the verdict
      was or was not against the weight of the evidence and that a new
      trial should be granted in the interest of justice.

Commonwealth v. Widmer, 560 Pa. 308, 744 A.2d 745, 753 (Pa. 2000)

(internal citations omitted).   “[I]t is for the fact-finder to make credibility

determinations, and the finder of fact may believe all, part, or none of a

witness’s testimony.”   Commonwealth v. Gibbs, 981 A.2d 274, 282 (Pa.

Super. 2009) (citations omitted). This Court may not substitute its judgment

for that of the fact-finder as to credibility issues or the weight to be given to

evidence.   Commonwealth v. Furness, 153 A.3d 397, 404 (Pa. Super.

2016). This standard applies even when the trial judge rendered the verdict

at issue as the finder of fact. See, e.g., Commonwealth v. Konias, 136




                                     - 14 -
J-S02016-21


A.3d 1014, 1023 (Pa. Super. 2016) (applying the above standards to a weight

challenge following a bench trial).

      Further, a challenge to the weight of the evidence concedes that

sufficient evidence supports the verdict. Widmer, 744 A.2d at 751. Thus, to

allow an appellant “to prevail on a challenge to the weight of the evidence,

the evidence must be so tenuous, vague and uncertain that the verdict shocks

the conscience of the court.” Commonwealth v. Talbert, 129 A.3d 536, 545

(Pa. Super. 2016) (internal citation omitted).

      Here, Melton does not indicate in his weight challenge that certain

evidence was so clearly of greater weight than other evidence that the verdicts

of guilt shock one’s sense of justice. Instead, Melton merely presents a single

argument for his weight and sufficiency challenges; namely, that the

Commonwealth failed to prove that he constructively possessed the firearm.

As indicated above, a claim that an element of the offense went unproven at

trial implicates the sufficiency of the evidence, not the weight. Thus, as Melton

failed to properly advance his weight of the evidence claim, we find that it is

without merit.

      Moreover, the trial court considered Melton’s weight challenge and

concluded that the verdict of guilt did not shock one’s conscience. The court

reasoned:

            The same evidence defeating [Melton’s] sufficiency
      challenge defeats his weight challenge. Officer Godlewski testified
      that the firearm was “literally right between” [Melton’s] legs
      “about halfway under the seat” and “within reaching distance.”

                                      - 15 -
J-S02016-21


      This is the same area where [Melton] had “ducked down” and
      “reached” and Officer Godlewski approached the vehicle. (N.T.
      6/20/19, at pgs 12-14).

            This [c]ourt deemed Officer Godlewski’s testimony to be
      credible, and [Melton] presented no contradictory evidence or
      testimony that clearly were of greater weight than the officer’s
      testimony. Because the credible evidence decidedly supports this
      [c]ourt’s finding of constructive possession, [Melton’s] challenge
      to the weight of the evidence is meritless.

Trial Court Opinion, 8/13/20, at 11.

      As discussed above, we give the gravest consideration to the findings

and reasons advanced by the trial court when reviewing its determination that

the verdict is not against the weight of the evidence.       In this matter, we

discern no abuse of discretion by the trial court in arriving at its determination

that the verdicts of guilt did not shock one’s conscious. Accordingly, Melton’s

weight challenge merits no relief.

      Having concluded that none of Melton’s issues entitle him to relief, we

affirm his judgment of sentence.

      Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/22/21

                                       - 16 -